Citation Nr: 9908771	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active military service from November 1968 
to July 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an April 1993 rating decision in 
which the RO denied the appellant's claim for an increased 
rating for PTSD.  The disorder was previously evaluated as 10 
percent disabling, effective from March 1991.  The appellant 
filed an NOD that same month, April 1993, and an SOC was 
issued by the RO in May 1993.  The appellant filed a 
substantive appeal in June 1993.  In August 1993, the 
appellant testified before a hearing officer at the VARO in 
St. Petersburg, FL.  A Hearing Officer's Decision and 
Supplemental SOC were issued in September 1993.  

Subsequently, the appellant's appeal came before the Board, 
which, in an October 1995 decision, remanded the claim to the 
RO for additional development.  In December 1998, the 
appellant testified before the undersigned Member of the 
Board during a Travel Board hearing at the VARO in St. 
Petersburg.  


REMAND

The appellant has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the appellant's assertion that 
his service-connected PTSD is more severe than previously 
evaluated.  See Johnston v. Brown, 10 Vet.App. 80, 84 (1997); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the claims file reflects that the Board's October 
1995 Remand order called for obtaining additional treatment 
records, having the appellant undergo a comprehensive VA 
psychiatric examination, and scheduling the appellant for a 
Travel Board Hearing, as per his request.  Thereafter, the RO 
received discharge summaries from the VA Medical Center 
(VAMC) in Tampa, FL, dated in September 1995 and November 
1997.  It also received a VA psychiatric examination report, 
dated in February 1996.  Following receipt of this evidence 
by the RO, no further adjudication of the appellant's claim 
was undertaken, nor was a supplemental statement of the case 
issued.  

The Board finds that, while both VAMC Tampa discharge 
summaries did not necessarily reflect evidence pertinent to 
the appellant's increased rating claim for PTSD, the VA 
psychiatric examination report was clearly pertinent 
evidence.  The governing regulation, 38 C.F.R. § 19.31 
(1998), provides that a supplemental statement of the case 
(SSOC) will be furnished to the appellant and the 
representative, if any, when additional pertinent evidence is 
received after an SOC has been issued or the most recent SSOC 
has been issued.  As the VA psychiatric examination report 
was not considered by the RO in a new rating decision, and an 
SSOC was not issued by the RO, a remand is required in order 
to ensure due process to the appellant.  See also 38 C.F.R. 
§ 19.37(a) (1998); Thurber v. Brown, 5 Vet.App. 119, 126 
(1993).

Furthermore, we are mindful that, during the course of this 
appeal, substantive changes were made by regulatory amendment 
to the schedular criteria for evaluating mental disorders, as 
set forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 
52,695-52,702 (1996).  These changes became effective on 
November 7, 1996.  See 38 C.F.R. § 4.130 (1998).

We note that, where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order), holding that, even 
where the new rating criteria for mental disorders became 
effective after the appellant had filed his appeal with the 
Court, VA and the Court were required to apply the amendments 
to whatever extent they may be more favorable to the claimant 
than the earlier provisions. 

In view of the aforementioned, the Board notes that the RO 
has not had the opportunity to adjudicate the appellant's 
claim under the new rating criteria.  Therefore, we find that 
a remand is also in order so that the RO may evaluate the 
appellant's claim, with consideration given to both the old 
and new schedular criteria for evaluating mental disorders, 
to determine whether the appellant is entitled to an 
increased evaluation under either set of criteria.  Since 
this case needs to be remanded for the above noted 
development, the RO should also schedule the appellant for a 
VA medical evaluation to assess his current level of 
disability with respect to his post-traumatic stress 
disorder.  

While the Board regrets the delay involved in remanding this 
case, it is felt that proceeding with a decision on the 
merits at this time would not afford the appellant the full 
due process of law to which he is entitled and thus be 
prejudicial.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  
Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the appellant for PTSD 
since March 1998.  The RO should 
request that the appellant furnish 
signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records and any additional VA medical 
records not already on file, which may 
exist, and incorporate them into the 
claims folder.  

2. The appellant should be afforded a 
comprehensive VA psychiatric 
examination to evaluate the level of 
disability of his service-connected 
PTSD.   The claims folder and a copy 
of this Remand must be made available 
to and be reviewed by the examiner 
prior to the examination.  The VA 
examiner's report should fully set 
forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In addition, the examiner 
should attempt to assess the 
relationship, if any, between the 
appellant's paraplegia and his current 
level of psychiatric disability.  All 
opinions expressed should be supported 
by reference to pertinent evidence.  

3. Thereafter, the RO should take 
adjudicatory action on the appellant's 
claim for an increased evaluation in 
excess of 10 percent for PTSD.  All 
available evidence must be weighed, 
and the old rating criteria, as well 
as the provisions of the new rating 
criteria for mental disorders, 
considered with the version of the 
regulations which are most favorable 
to the appellant's claim applied.  See 
Karnas v. Derwinski, 1 Vet.App 308 
(1991).

4. If the benefit sought is denied, the 
appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC) notifying 
them of all the pertinent laws and 
regulations used in the adjudication 
of the appellant's claim.  The 
supplemental statement of the case 
should also address both the old and 
the new rating criteria for evaluating 
the appellant's PTSD.

5. After the appellant and his 
representative have been given an 
opportunity to respond to the 
supplemental statement of the case, 
the claims folder shall be returned to 
the Board for further appellate 
review.  No action is required of the 
appellant until he receives further 
notice.  The purposes of this remand 
are to procure clarifying data and to 
comply with governing adjudicative 
procedures.  The Board intimates no 
opinion, either legal or factual, as 
to the ultimate disposition of this 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


